Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.320 Filed 04/19/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN

 HINO MOTORS MANUFACTURING                     )
 U.S.A, INC.,                                  )
                                               )
                       Plaintiff,              )
                                               )       Case No.: 2:20-CV-10031
                v.                             )
                                               )
 CHRIS HETMAN, TODD SHEPLEY,                   )
 BRUCE SCHROEDER, JOHNATHAN                    )
 BOYER, and BOYER CONSULTING,                  )
 LLC,                                          )
                                               )
                       Defendants.             )

                                     PROTECTIVE ORDER
       Pursuant to Federal Rule of Civil Procedure 26(c), the Court hereby enters the following

protective order:

       1.      Confidential Information – Any document or thing that a party reasonably and in

good faith believes to contain confidential information that is not publicly available (such as

research and development, commercial, or other sensitive information) may be produced by that

party with the clear and obvious designation “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER.”

       2.      Non-Disclosure of Confidential Information – Any document or thing designated

as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” may only be used to prosecute

or defend this action and shall not be disclosed to (or the content discussed with) anyone other

than the following persons:

               a.     The named parties in this case, their attorneys, and their support staff (e.g.,

                      copying and document management personnel).
Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.321 Filed 04/19/21 Page 2 of 7




               b.      Independent experts or consultants engaged by a party’s attorneys to assist

                       in the preparation and trial of this case who agree to abide by the terms of

                       this Protective Order by signing Exhibit A and who are approved by the

                       producing party pursuant to paragraph 5 below.

               c.      Deposition witnesses whose testimony is being taken with respect to the

                       document or thing, or about the subject matter of the document or thing,

                       who agree to abide by the terms of this Protective Order.

               d.      This Court and its staff members.

       3.      Highly Confidential Information – Attorney’s Eyes Only – Any document or

thing that a party in good faith believes to contain highly confidential information that is not

publicly available (such as a trade secret, or highly confidential research and development,

commercial, or other sensitive information) may be produced by that party with the clear and

obvious designation “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.”

       4.      Non-Disclosure of Highly Confidential Information – Any document or thing

designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” may only be used to

prosecute or defend this action and shall not be disclosed to (nor the content discussed with) anyone

other than the following persons:

               a.      Outside attorneys of record in this lawsuit and their support staff (e.g.,

                       copying and document management personnel).

               b.      Independent experts or consultants engaged by a party’s attorneys to assist

                       in the preparation and trial of this case who agree to abide by the terms of

                       this Protective Order by signing Exhibit A and who are approved by the

                       producing party pursuant to paragraph 5 below.
Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.322 Filed 04/19/21 Page 3 of 7




               c.        Deposition witnesses whose testimony is being taken with respect to the

                         document or thing, or about the subject matter of the document or thing,

                         who agree to abide by the terms of this Protective Order.

               d.        This Court and its staff members.

       5.      Disclosure to Experts and Consultants – Before any documents, testimony, or

other information designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” are disclosed to an independent

expert or consultant, the receiving party shall give the producing party ten (10) days written notice

of the proposed expert. If the producing party objects to the expert, no designated material or

information of the producing party shall be disclosed to the expert or consultant until the issue is

resolved by the Court.

       6.      Deposition Testimony – Any portions of requested testimony, a transcript and/or

a brief may be designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or

“HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” if the party or attorney making the

designation reasonably and in good faith believes it will reveal a trade secret or other confidential

research and development, commercial, or sensitive information.

       7.      Motion Practice – All documents, testimony, and information designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY” that are submitted to the Court Clerk as part of a motion or other

paper shall be filed pursuant to Local Rule 5.3. A redacted copy of the motion or paper may be

filed with the Court Clerk through the Court’s electronic filing system and an unredacted copy of

the motion or paper may be filed under seal.
Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.323 Filed 04/19/21 Page 4 of 7




       An unsealed or unredacted copy of the confidential document, testimony, or information

may be used for the judge’s courtesy copy of the motion, but each page containing confidential

information shall be marked in such a way that it clearly notifies the Court that the page contains

confidential information that was filed pursuant to Local Rule 5.3. The judge’s courtesy copy of

the motion shall be sent directly to the Judge’s chambers and not filed with the Court Clerk.

       8.      Discovery from Third Parties – This Protective Order shall apply to discovery

sought from persons or companies who are not parties to this lawsuit. Third parties may designate

information produced under either the “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” designation.

       9.      Challenging “Confidential” or “Highly Confidential” Designation – Any party

that wishes to challenge the designation of any document, thing, or testimony as confidential or

highly confidential under Federal Rule of Civil Procedure 26(c) may do so at any time by way of

motion to this Court. The designating party shall have the burden of justifying its designation.

Before filing any such motion, however, the parties shall first attempt to resolve their disagreement

without Court intervention.

       10.     Trial Testimony – This Protective Order shall not govern proceedings at trial.

       11.     Termination of Lawsuit – All documents and things designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY,” and all copies thereof, shall either be returned to the party that

produced them upon the final disposition of this action or they may be destroyed with permission

of the party that produced them. This provision shall not apply to documents and things the Court

determines are not confidential. Outside litigation counsel for each party may keep a copy of all

pleadings and other documents filed with the Court for their files.
Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.324 Filed 04/19/21 Page 5 of 7




       12.     Inadvertent Production of Privileged Material – Any inadvertent production of

privilege or work product protected material shall not result in the waiver of any associated

privilege (attorney-client privilege, work product doctrine, etc.). However, the disclosure of any

particular material shall cease to be “inadvertent” if the receiving party notifies the producing party

of the disclosure and the producing party does not request the return of the privileged matter within

10 days.

       13.     Retroactive      Designation     of    “CONFIDENTIAL            –    SUBJECT        TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”

Material – In the event that a Party inadvertently fails to designate any information as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY” or discovers that any prior disclosure, document previously

exchanged, or deposition testimony previously taken should have been designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY,” the Party producing that information may within twenty-one (21)

business days, exclusive of holidays, of discovery of the mistake designate the material as appropriate

by notifying the receiving Party in writing. Each Party shall then treat the information as designated

until further order of the Court. The ability to retroactively designate applies to documents produced

prior to this Order.


               SO ORDERED


Dated: April 19, 2021                                  s/Arthur J. Tarnow
                                                       Hon. Arthur J. Tarnow
Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.325 Filed 04/19/21 Page 6 of 7




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

HINO MOTORS MANUFACTURING                      )
U.S.A, INC.,                                   )
                                               )
                       Plaintiff,              )
                                               )      Case No.: 2:20-CV-10031
               v.                              )
                                               )
CHRIS HETMAN, TODD SHEPLEY,                    )
BRUCE SCHROEDER, JOHNATHAN                     )
BOYER, and BOYER CONSULTING,                   )
LLC,                                           )
                                               )
                       Defendants.             )

       EXHIBIT A – AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       I, __________________________, declare as follows:

  1.      I have read the Protective Order in the above captioned case.

  2.      I promise that I will only use the documents and things designated as

          “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

          CONFIDENTIAL – ATTORNEY’S EYES ONLY” that are given to me for purposes

          of this lawsuit.

  3.      I promise that I will not disclose or discuss information that I learn from documents

          and things designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”

          or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” with anyone other

          than the persons described in the Protective Order.

  4.      I acknowledge that, by signing this agreement, I am subjecting myself to the

          jurisdiction of the United States District Court for the Eastern District of Michigan with

          respect to enforcement of this Protective Order.
Case 2:20-cv-10031-AJT-EAS ECF No. 36, PageID.326 Filed 04/19/21 Page 7 of 7




   5.     I understand that any disclosure or use of documents or things designated as

          “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

          CONFIDENTIAL – ATTORNEY’S EYES ONLY,” or information learned from the

          documents or things, in any manner contrary to the provisions of the Protective Order

          may subject me to sanctions for contempt of court.




 /s/ J. Michael Honeycutt_____
 J. Michael Honeycutt (P60517)
 Fisher & Phillips LLP
 227 West Trade Street, Suite 2020
 Charlotte, NC 28202
 Telephone: (704) 334-4565
 Facsimile: (704) 334-9774
 E-mail: jhoneycutt@fisherphillips.com
 Attorney for Plaintiff


/s/ Daniel J. M. Schouman_____
Daniel J. M. Schouman (P55958)
Schouman and Schiano
1060 E. West Maple
Walled Lake, MI 48390
Tel: (248) 669-9830
Attorney for Defendant Chris Hetman
